Citation Nr: 0320837	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  96-27 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from April 1972 to December 
1975, to include service in Vietnam.  Service personnel 
records show that his decorations and awards include a 
National Defense Service Medal and Parachutist Badge.  His DD 
Form 214 reflects that he is in receipt of a Sharpshooter 
Badge, a Vietnam Service Medal, and a Vietnam Campaign Medal.  
His military occupational specialty (MOS) is listed as stock 
control and accounting specialist.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  

This matter has previously come before the Board.  In July 
2002 and December 2002, the Board remanded the case to the RO 
for further development.  That development having been 
completed to the extent possible, the Board proceeds with 
appellate review.  

In a July 1987 claim, the veteran indicated that he was 
seeking entitlement to service connection for drug addiction.  
In a VA Form 21-4138, received in December 1994, the veteran 
stated that he was seeking entitlement to service connection 
for a head injury.  These issues are referred to the RO for 
the appropriate action.  

The Board notes that in response to the veteran's request for 
a travel board hearing, contained in a VA Form 9, received in 
December 1995, the Board scheduled numerous hearings; 
however, the veteran failed to report for the hearings.  In a 
VA Form 1-646, received in February 1996, the veteran's 
representative notified VA of the veteran's mailing address 
on C. Drive.  By letter dated in May 1999, the RO requested 
that the veteran inform as to whether he still desired a 
hearing.  The letter was mailed to an address on C. Drive and 
returned, stamped "attempted, not known."  In a VA Form 1-
646, received in January 2002, the veteran's representative 
provided the veteran's address on S. Drive.  By letter dated 
in January 2003, a notice of hearing was sent to the 
veteran's address on S. Drive.  The notice was returned 
unopened and the envelope indicates that the veteran did not 
reside at that address.  There having been no good cause 
shown for his failure to appear for scheduled hearings, the 
hearing request is considered withdrawn.  38 C.F.R. § 20.704 
(2002).  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.  

2.  There is no credible supporting evidence of the 
incurrence of any in-service stressor to support a diagnosis 
of PTSD related to service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  38 C.F.R. 
§§ 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are negative for findings or a 
diagnosis of PTSD.  The April 1971 service entrance 
examination report shows that psychiatric examination was 
normal.  A report of mental status examination reflects that 
his behavior was normal, that he was fully alert and fully 
oriented, that his mood was level, that his thinking process 
was clear, that his thought content was normal, and that his 
memory was good.  The impression was that there was no 
significant mental illness.  The November 1975 separation 
examination report shows that psychiatric examination was 
normal.  On the accompanying medical history he denied having 
or having had frequent trouble sleeping, depression or 
excessive worry, and nervous trouble of any sort.  He was in 
Vietnam from May 1972 to March 1973.

VA inpatient treatment records, dated from July 1987 to 
August 1987, reflect diagnoses of cocaine and alcohol 
dependence, continuous, PTSD with depression, and mixed 
personality disorder.  Stressors were noted to include severe 
combat exposure.  

VA inpatient treatment records, dated in October 1987, 
reflect diagnoses of PTSD, cocaine abuse, history of 
substance abuse, and mixed personality disorder.  The records 
note the veteran's report of having been a door gunner during 
service in Vietnam.  Stressors are listed as severe combat 
exposure.  

An October 1992 VA outpatient treatment record notes the 
veteran's report of having been a helicopter crewmember 
during service in Vietnam.  The pertinent assessments were 
schizophrenia, probably paranoid type, and rule out PTSD.  

In a statement in support of the claim, received in March 
1993, the veteran stated that during service in DaNang, he 
was a crewmember on Huey helicopters and delivered supplies 
to an outpost to the North of base camp.  He stated that he 
was assigned to man a machinegun, and had received and 
returned fire.  He indicated that as a result of service in 
Vietnam, he had symptoms of PTSD, to include dreams of 
hearing babies cry and of helicopters falling from the sky, 
and that he was unable to hold a steady job.  

A July 1993 VA outpatient treatment record reflects 
complaints of flashbacks from the Vietnam War.  The diagnoses 
were PTSD, cocaine dependency, rule out alcohol dependency, 
and personality disorder.  

In a statement in support of the claim, E. B. stated that she 
had known the veteran for eight years.  She asserted that his 
problems stemmed from his experiences in Vietnam.  

On VA examination in December 1993, the veteran reported a 
history of having served in combat in Vietnam.  He indicated 
that while on board a helicopter, the helicopter received 
small arms fire and that one crewmember had been hit.  He 
stated that the bases at which he was stationed had come 
under mortar and rocket attack.  The diagnoses were PTSD and 
history of cocaine abuse, in remission, times seven months.  

On VA examination in December 1993, the veteran reported 
having been participated in combat, to include having come 
under enemy fire.  He stated that he was assigned to the 
101st airmobile helicopter battalion and the 1st Cavalry 
division, and that his MOS was helicopter gunner.  Specific 
traumatic events were noted to include having seen dead 
babies, American's being killed, burned bodies, body parts, 
and having shot many innocent people.  The diagnosis was 
PTSD.  

The veteran was scheduled for VA examinations in May 1996.  
He failed to report for the scheduled examinations.  

Social Security Administration (SSA) records reflect that the 
veteran is in receipt of SSA disability benefits from August 
1992.  The primary diagnosis is listed as schizophrenia.  

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. § § 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310(a) (2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2002); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 1991); 38 C.F.R. 
§ 3.304(f) (2002).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the appellant.  
38 C.F.R. § 3.102 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified in the April 1993, August 1994, and June 1996, 
rating decisions of the reasons and bases for the denial of 
his claim.  He was further notified of this information in 
the December 1995 statement of the case and in the June 1996, 
July 1999, and September 2001 supplemental statements of the 
case.  The Board concludes that the discussions in the April 
1993, August 1994, and June 1996 rating decisions and in the 
statement and supplemental statements of the case, which were 
all sent to the veteran, informed him of the information and 
evidence needed to substantiate the claim.  In the July 2002 
Board Remand, the veteran was invited to submit additional 
evidence.  In September 2001, he was advised of the evidence 
he needed to submit to substantiate his claim, VA's duty to 
notify him about his claim, VA's duty to assist in obtaining 
evidence for his claim, what the evidence must show to 
substantiate his claim, what information or evidence was 
needed from him, what he could do to help with his claim, and 
what VA had done to help with his claim.  These actions 
satisfied VA's notification requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  U.S.C.A. §§ 
5102, 5103.  The veteran has not identified any available 
unobtained evidence that might aid his claim.  The veteran 
was afforded an opportunity to present evidence and argument 
in support of his claim.  The Board notes that the veteran 
failed to report for scheduled hearings and for VA 
examinations.  The duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this 
case, the Board finds that VA has done everything reasonably 
possible to assist the veteran.  

Analysis

In this case, the record establishes a current diagnosis of 
PTSD based on the veteran's report of combat experiences in 
Vietnam, to include having been a helicopter door gunner, 
having seen dead babies, people dying, American's being 
killed, burned bodies, and body parts.   Therefore, the claim 
for service connection for PTSD in this appeal must be 
decided based upon the question of whether the in-service 
stressor(s) reported by the veteran and relied upon by the 
competent medical professional diagnosing PTSD occurred, as 
substantiated by credible supporting evidence.  That question 
involves both consideration of the facts as presented and the 
credibility of the evidence contained in the instant record.  
The Court has held that, "[i]t is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of a recognizable 
stressor during service will vary depending on whether or not 
the appellant was "engaged in combat with the enemy" under 
38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304 
(2002).  In other words, an appellant's bare assertions that 
he "engaged in combat with the enemy" are not sufficient, 
by themselves, to establish this fact.  If the determination 
of combat status is affirmative, then (and only then), a 
second step requires that the appellant's lay testimony 
regarding claimed stressor must be accepted as conclusive as 
to their actual occurrence and no further development or 
corroborative evidence will be required, provided that the 
appellant's testimony is found to be "satisfactory," e.g., 
credible, and "consistent with the circumstances, 
conditions, or hardships of such service."  Zarycki at 98 
(emphasis added).

In the instant case, the record does not reflect that the 
veteran engaged in combat with the enemy.  His primary 
specialty was consistent with a stock clerk and his secondary 
specialty was consistent with a refrigerator man.  There is 
nothing to suggest that he was a machine gunner or that he 
was a member of a helicopter crew.  The Board finds that he 
did not engage in combat and that such assertions are not 
credible.  Moran v. Principi, 17 Vet. App. 149 (2003).  Thus, 
he is not entitled to the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002); § 3.304(f).  The appellant's DD 214 does not 
indicate that he received any decoration or award indicative 
of his participation in combat, and there is no other 
corroborating evidence of his participation in combat.  
Therefore, as set forth above, the appellant's statements are 
not sufficient by themselves to establish that a claimed 
stressor occurred.

The record contains medical evidence showing that the 
appellant has been diagnosed with PTSD.  As discussed above, 
however, service connection for PTSD also requires a link 
between current symptoms and an in-service stressor and 
credible supporting evidence that the claimed in-service 
stressor occurred. 

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
the sufficiency of the stressor is a medical determination, 
and therefore, adjudicators may not render a determination on 
this point in the absence of independent medical evidence.

The Board finds that, upon review of the relevant legislation 
and case law, it is clear that the question of credible 
supporting evidence of a stressor is a matter solely within 
the province of adjudicatory personnel.  That is the issue 
addressed herein.  

The veteran has reported a variety of stressful incidents.  
Specifically, he has reported having been a helicopter door 
gunner, receiving enemy fire, seeing people dying and dead 
bodies and body parts, and having come under mortar and 
rocket attack.  

In regard to the claim of having been a helicopter door 
gunner, by letter dated in May 1998, VA asked the veteran to 
provide dates of helicopter assignment and units of 
assignment during service in Vietnam.  He has refused to 
comply with this request.  The Board notes that he is in 
receipt of a parachutist bade; however the service records do 
not substantiate that he was assigned to a helicopter unit or 
that he was a door gunner.  As noted, his MOS is listed as 
stock control and accounting specialist, not helicopter door 
gunner.  

As to the claimed stressor of having seen dead and dying, 
body parts, and of having come under rocket and mortar 
attack, the veteran has not provided information that would 
allow for a meaningful search, again with the veteran 
refusing to cooperate with development.  There is no 
corroboration to his report of having seen dead and dying, 
body parts, and there is no evidence that he was on a base 
that came under rocket or mortar and attack.  

The Board is cognizant of the recent case of the Court of 
Appeals for Veterans Claims (Court), Pentecost v. Principi, 
U.S. Vet. App. No 00-2083 (May 24, 2002).  However, this case 
is clearly distinguishable from Pentecost.  While the 
veteran's claim in Pentecost was based on service in Vietnam, 
it was consistent with the circumstances of wartime action, 
as reported by a reliable and cooperative historian.  The 
facts in this case show an unreliable and chronically 
uncooperative historian, who himself prevents VA from 
determining whether he actually experienced the claimed 
inservice stressors.  The Board notes that the implementing 
regulations of VCAA demand that the veteran cooperate in 
association with a claim.  38 C.F.R. § 3.159 (2002).  This 
veteran has repeatedly refused to cooperate in the lawful 
development of the claim.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the claim of 
entitlement to service connection for PTSD is denied.  


ORDER

Service connection for PTSD is denied.  



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



